               Case
                Case7:20-cv-03849-CS
                     7:20-cv-03849-CS Document
                                       Document28-1
                                                29 Filed
                                                    Filed08/27/20
                                                          08/27/20 Page
                                                                    Page11ofof66




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------------X
A.A., by his next friend and parent, C.A. and B.A., by
her next friend and parent, C.A.,                                          20-cv-03849-CS

                                    Plaintiffs,                           STIPULATION

           -against-

 MAMARONECK UNION FREE SCHOOL
 DISTRICT; MAMARONECK UNION FREE
 SCHOOL DISTRICT BOARD OF EDUCATION;
 DR. ROBERT M. SHAPS, Superintendent of
 Mamaroneck Union Free School District, in his
 official and individual capacities; ELIZABETH
 CLAIN, Principal of Mamaroneck High School, in her
 official and individual capacities; and MARIO
 WASHINGTON, Assistant Principal of Mamaroneck
 High School, in his official and individual capacities,

                                     Defendants.
 -------------------------------------------------------------------X

          The following provisions shall govern the exchange of confidential information in this

matter:

          1.       Counsel for any party may designate any document, information contained in a

document, information revealed in an interrogatory response, information contained in a

response to a Request for Admission, information revealed during a deposition, transcript of an

entire deposition, and all copies thereof and information contained therein as confidential if they

satisfy the terms set forth in Paragraph 2. Information and documents designated as confidential

are to be stamped “CONFIDENTIAL.” “Confidential” information or documents may be

referred to collectively as “Confidential Information.” Any party issuing a subpoena to any non-

party shall enclose a copy of this Order and advise the nonparty that it has the right to designate

documents, testimony, or other information it produces Confidential Information pursuant to, and



                                                        1
            Case
             Case7:20-cv-03849-CS
                  7:20-cv-03849-CS Document
                                    Document28-1
                                             29 Filed
                                                 Filed08/27/20
                                                       08/27/20 Page
                                                                 Page22ofof66




consistent with, the terms of this Order. Any nonparty invoking the Order shall comply with, and

be subject to, all applicable sections of the Order.

       2.       As used herein, “Confidential Information” shall mean all materials listed in

Paragraph 1 which contain or refer to medical, psychological, or therapy records; employment or

personnel records; children’s educational records, including but not limited to academic and

disciplinary records; the name or identifying details or any minor child, or information about

such minor child’s parent that could disclose the identity of the minor child; personal, family, or

professional history; sensitive personally-identifying information such as personal addresses,

phone numbers, birth dates, e-mail addresses, Social Security numbers, driver’s license numbers,

and IP addresses, and/or tax and financial records. Unless ordered by the court or otherwise

provided for herein, the Confidential Information disclosed will be held and used by the person

receiving such information solely for use in connection with the above-captioned action.

       3. In the event that a party challenges another party’s designation, counsel shall make a

good faith effort to resolve the dispute, and in the absence of a resolution, the challenging party

shall provide to the designating party written notice of its disagreement with the designation,

describing with particularity the Confidential Material in question and stating the grounds for

objection. The designating party shall respond to the objection in writing within fourteen (14)

days and shall state with particularity the grounds for asserting that the Confidential Material is

properly designated. If no written response to the objection is made within fourteen (14) days,

the challenged designation shall be deemed void. If a timely written response to the objection is

made, counsel for the parties shall first try to resolve the dispute in good faith by meeting and

conferring. If the dispute cannot be resolved, the Party challenging the designation may request

appropriate relief from the Court consistent with the Court’s discovery rules. The burden shall be



                                                  2
          Case
           Case7:20-cv-03849-CS
                7:20-cv-03849-CS Document
                                  Document28-1
                                           29 Filed
                                               Filed08/27/20
                                                     08/27/20 Page
                                                               Page33ofof66




on the designating party to make an adequate showing to the Court that the challenged

confidentiality designation is appropriate. Nothing in this Protective Order constitutes an

admission by any party that Confidential Information disclosed in this case is relevant or

admissible. Each party specifically reserves the right to object to the use or admissibility of all

Confidential Information disclosed, in accordance with applicable laws and court rules.

        4. Information or documents designated as “Confidential” shall not be disclosed to any

person except: a. The requesting party and counsel, including in-house counsel; b. Employees of

such counsel assigned to and necessary to assist in the litigation; c. The Court (including the

clerk, court reporter or stenographer, or other person having access to Confidential Information

by virtue of his or her position with the Court) or the jury at trial or as exhibits to motions. d.

Subject to the condition set forth in Paragraph 6 below: consultants or experts in the prosecution

or defense of the matter, to the extent deemed necessary by counsel; e. Subject to the condition

set forth in Paragraph 6 below: any person from whom testimony is taken or is to be taken in this

action, except that such a person may only be shown Confidential Information during and in

preparation for his/her testimony and may not retain the Confidential Information; and f. Subject

to the condition set forth in Paragraph 6 below: any officer before whom a deposition is taken,

including stenographic reporters and any necessary secretarial, clerical or other personnel of such

officer who have been advised of their obligations hereunder.

        5. Prior to disclosing or displaying Confidential Information to any person, counsel shall:

a. inform the person of the confidential nature of the information or documents; and b. inform the

person that this Court has enjoined the use of the information or documents by him/her for any

purpose other than this litigation and has enjoined the disclosure of that information or

documents to any other person.



                                                   3
          Case
           Case7:20-cv-03849-CS
                7:20-cv-03849-CS Document
                                  Document28-1
                                           29 Filed
                                               Filed08/27/20
                                                     08/27/20 Page
                                                               Page44ofof66




         6. The Confidential Information may be displayed to and discussed with the persons

identified in Paragraphs 4(d) and (e) only on the condition that prior to any such display each

person must sign an agreement to be bound by this Order in the form attached hereto as Exhibit

A. In the event that such person refuses to sign an agreement in the form attached as Exhibit A,

the party desiring to disclose the Confidential Information may seek appropriate relief from the

Court.

         7. The inadvertent disclosure of a document or information without designating it as

“confidential” shall not constitute a waiver of the right to designate such document or

information as Confidential Information provided the material is designated pursuant to the

procedures set forth herein no later than fourteen (14) days after the close of fact discovery in

this matter or fourteen (14) days after the production of the document or information. If so

designated, the document or information shall thenceforth be treated as Confidential Information

subject to all of the terms of the Stipulation and Order and re-produced with the appropriate

“CONFIDENTIAL” stamp by the party producing the document or information in question

         8. All information subject to confidential treatment in accordance with the terms of this

Stipulation and Order that is filed with the Court, including any pleadings, motions or other

papers filed with the Court that includes Confidential Information, shall be filed under seal to the

extent permitted by law (including, without limitation any applicable rules of court) and shall be

kept under seal until further order of the Court. To the extent that the Court requires any further

act by the parties as a precondition to the filing of documents under seal (beyond the submission

of this Stipulation and Order Regarding Confidential Information), it shall be the obligation of

the producing party of the documents to be filed with the Court to satisfy any such precondition.

Where possible, only confidential portions of the filings with the Court shall be filed under seal.



                                                  4
            Case
             Case7:20-cv-03849-CS
                  7:20-cv-03849-CS Document
                                    Document28-1
                                             29 Filed
                                                 Filed08/27/20
                                                       08/27/20 Page
                                                                 Page55ofof66




       9.       At the conclusion of the litigation, the Confidential Information and any copies

thereof shall be promptly (and in no event no later than thirty (30) days after entry of final

judgment no longer subject to further appeal) returned to the producing party or certified as

destroyed, except that the parties’ counsel shall be permitted to retain their working files on the

condition that such files will remain confidential. The foregoing is without prejudice to the right

of any party to apply to the Court for any further Protective Order relating to Confidential

Information; or to object to the production of documents or information; or to apply to the Court

for an order compelling production of documents or information; or for modification of this

order. This Order may be enforced by any party and any violation of this order may result in the

imposition of sanctions by the Court.

Dated: August 27, 2020

SILVERMAN & ASSOCIATES                        EMERY CELLI BRINCKERHOFF
                                              ABADY WARD & MAAZEL LLP

By: ________________________                  By: _________________________
  Amanda E. D’Amico                               Emma L. Freeman
  Attorneys for Defendants                        Attorneys for Plaintiff
  445 Hamilton Avenue, Suite 1102                 600 Fifth Avenue, 10th Floor
  White Plains, NY 10601                          New York, NY 10020
  (914) 574-4510                                  (212) 663-5000




SO ORDERED:

                         8/27/20
_________________________________
Hon. Cathy Seibel




                                                  5
         Case
          Case7:20-cv-03849-CS
               7:20-cv-03849-CS Document
                                 Document28-1
                                          29 Filed
                                              Filed08/27/20
                                                    08/27/20 Page
                                                              Page66ofof66




                                           EXHIBIT A



I have been informed by counsel that certain documents or information to be disclosed to me in

connection with the matter entitled: A.A., et al. v. Mamaroneck Free Union School District, et.

al, have been designated as confidential. I have been informed that any such documents or

information labeled “CONFIDENTIAL” are confidential by Order of the Court.

I hereby agree that I will not disclose any information contained in such documents to any other

person. I further agree not to use any such information for any purpose other than this litigation.



_______________________________________ DATED:



Signed in the presence of:



_______________________________________

(Attorney)




                                                 6
